image_31.jpg [image_31.jpg]
Exhibit 10.1
Management Incentive Plan
FY2021 Summary
Introduction
The Management Incentive Plan (MIP) is a variable annual cash incentive program
under the Catalent, Inc. 2018 Omnibus Incentive Plan (the Plan) that rewards
performance against annual individual and business-based goals. Individual
performance goals designed to support the broader business goals are established
each year between eligible participants and their respective managers. The
Compensation and Leadership Committee (the Committee) of the Board of Directors
(the Board) of Catalent, Inc. (Catalent or the Company) selects the
business-based goals for the MIP from among the corporate financial and
strategic growth objectives approved each year by the Board.
Eligibility for the MIP is based on several criteria, including position in the
organization and past performance. MIP participants are expected to play an
important role in achieving the Company’s strategic goals and contributing to
the growth of the Company and its people. Key features of the MIP, including
funding and the determination and payment of individual awards, are described in
this summary.
Market-Based Program
Catalent believes that providing competitive market-based compensation is
critical to attracting, engaging, and retaining key talent and the critical
skill sets and expertise necessary to make Catalent successful. With this in
mind, Catalent’s incentive programs, including the MIP, are reviewed on an
annual basis taking into account market compensation trends, annual financial
goals, and changes in business strategies. Where appropriate, a review is
performed and changes are generally agreed prior to the start of the fiscal
year, although the Company reserves the right to make changes at any time,
including but not limited to terminating the program.
Business and Individual Performances Are Used to Determine the MIP Award
At the beginning of each fiscal year, a target MIP payout is set for each
participant, usually expressed as a percentage of base salary. The amount
actually paid to the participant following the end of the fiscal year is
dependent on both (a) the participant’s business achievement factor, or BF, and
(b) the individual performance factor, or IPF, assigned to the participant, each
as described further below. For fiscal 2021, the BF is weighted 70% and the IPF
is weighted 30%, which results in an overall combined performance factor that is
expressed as a percentage and then applied against the target. Because the BF
can range from 0% to 200%, and the IPF can range from 0% to 150%, the total MIP
payout can range from 0% to 185% of the target MIP payout.
Business Performance Factors Combine for a Business Achievement Factor (BF)
The business performance factors measure achievement against a set of goals
fixed each year by the Board and the Committee. For fiscal 2021, the Committee
has elected to revise the program by dropping the Annual Capital Deployed metric
used in fiscal 2020 and measuring performance by targeting Budget-Based EBITDA
(earnings before interest, taxes, depreciation, and amortization)



--------------------------------------------------------------------------------

MIP FY2021 Summary
and Budget-Based Revenue.1 Instead of measuring performance of each factor
separately against a specific target, performance against both targets will be
examined concurrently, using a matrix to convert revenue and EBITDA achievement
relative to the budget-based goals set at the beginning of the year to determine
the BF. This year’s matrix is set forth below. Linear interpolation will apply
for results that fall between two consecutive revenue or EBITDA achievement
levels specified in the matrix.
image_01.jpg [image_01.jpg]
capture1.jpg [capture1.jpg]
Alignment of Business Performance with Participant’s Role
Catalent believes that the MIP acts best as an incentive when there is
meaningful alignment between the business performance factors used to measure a
participant’s achievement and the participant’s ability to enhance the
performance of the overall organization given the participant’s position within
the organization. Depending on a participant’s role, the business performance
factors can be weighted among one, two, or three organizational levels (i.e.,
overall Catalent, the principal business unit (BU) to which the participant’s
efforts are directed (if any), and the principal site and/or region to which the
participant’s efforts are directed (if any)). In some cases, the business
performance factors may also be weighted differently for participants who
support multiple BUs and/or sites. For participants with multiple business
performance factors, the business factor calculation is performed separately for
each segment, then combined as a weighted average, in order to determine an
overall combined BF. The following chart provides several examples of weightings
for the business performance factors.

1 Because the MIP measures achievement against budget, adjustments to
Budget-Based EBITDA and Budget-Based Revenue that are used in determining the
budget will also apply when measuring performance, and results in foreign
currencies will be converted to U.S. dollars at the currency exchange rates used
to determine the budget.
-2-

--------------------------------------------------------------------------------

MIP FY2021 Summary

Business Performance Factors Weighting
Position Category (1)
Overall
Catalent
Business
Unit
Site/
Region (3)
ELT and Corporate100%––
BU Functional Leaders (2)
50%50%–Site/Region-Based Leaders30%30%40%Site-Based Participants0%40%60%

(1)    There may be cases in which different weightings are used for a given
participant.
(2)    Includes positions that support business unit-wide initiatives (e.g., VPs
of operations, quality, or finance for a BU).
(3)    This weighting may take into account site/regional results, which may
include the results of multiple BUs and sites.
Individual Performance Factor (IPF)
Each year, MIP participants, in collaboration with their managers, establish
appropriate individual performance goals based on their roles. These goals
should be aligned with the business performance goals established for Catalent
overall. At fiscal year-end, managers determine each participant’s IPF based on
the participant’s overall performance for the year, including achievement of the
participant’s individual performance goals. The IPF ranges from 0 to 150%. MIP
participants who receive a performance rating of “Did Not Meet Expectations”
receive a zero IPF and will not be eligible for payout under the MIP regardless
of the BF achievement.






















































-3-

--------------------------------------------------------------------------------

MIP FY2021 Summary


Sample MIP calculation for illustrative purposes:
In this example, we assume that all relevant business metrics perform at target.
We also assume that the participant has a base salary of $100,000 and a MIP
target of 15%, and that the participant ends the fiscal year with an IPF of
100%.



Bonus Eligible CompensationXBonus Target %X 70% X BFUS$100,000X15%US$10,500
Final Award
US$15,000
US$15,000=X 30% X IPF
image_11.jpg [image_11.jpg]
image_21.jpg [image_21.jpg]
US$4,500Salary in the fiscal year is prorated based on hire date or salary
change effective dateMIP target % assigned to the plan participant; may be a
blended % due to promotions or other changes in role during the FY70% + 30%The
MIP bonus amount for the fiscal year

Performance Updates During the Fiscal Year
The MIP design is open and transparent, reflecting Catalent’s confidence that
Company leaders can deliver on its challenging but achievable goals.
Throughout the fiscal year, participants should review their progress against
their personal goals with their managers. The senior management team will also
provide updates on Catalent’s progress against its business goals. These
individual and team updates will help participants to track their and the
Company’s progress toward annual MIP funding and payout.
















-4-

--------------------------------------------------------------------------------

MIP FY2021 Summary


Effect of Employment Status Changes on Eligibility (Subject to Local Laws)
Your eligibility to receive a MIP award is affected by your employment status at
payout. Listed below are payout provisions pertaining to different termination
scenarios:

Event
Occurring prior to
April 1, 2021
Occurring between April 1, 2021 and MIP payment (scheduled for Sept. 2021)
Voluntary termination (including resignation and job abandonment)Not eligible
for payout
Involuntary termination for cause or for other than
reduction-in-force/restructure/‌divestiture2
Not eligible for payoutInvoluntary termination due to
reduction-in-force/restructure/‌divestitureNot eligible for payoutEmployees with
continuous MIP-eligible service through the date of termination, where at least
90 days of that service occurred in fiscal 2021, will be eligible for payout at
the normal payout date based on actual company/BU/site results (pro-rated for
the portion of the year in service) and IPF as determined by the employees’
manager (similarly pro-rated)Death or Disability3Employees with continuous
MIP-eligible service through the date of death or Disability, where at least 90
days of that service occurred in fiscal 2021, will be eligible for payout at the
normal payout date based on actual company/BU/site results (pro-rated for the
portion of the year in service) and IPF as determined by the employees’ manager
(similarly pro-rated)Retirement4Not eligible for payoutEmployees with at least
90 days of MIP-eligible service in fiscal 2021 will be eligible for payout at
the normal payout date based on actual company/BU/site results (pro-rated for
the portion of the year in service) and IPF as determined by the employees’
manager (similarly pro-rated)Certain leaves of absence (LOA) may affect
eligibility. Applicable LOA policies should be consulted on a regional basis.
















* Management reserves the right to determine in its sole discretion whether an
individual termination of a participant is for cause.
** The definition of Disability shall be as set forth in the Plan.
*** A termination (other than a termination when grounds existed for a
termination for cause at the time thereof) initiated by a participant that
occurs on or after the date on which the sum of the participant’s age and period
of service (calculated in months) equals sixty-five (65) years, so long as the
participant is at least fifty-five (55) years old.
-5-

--------------------------------------------------------------------------------

MIP FY2021 Summary


Eligibility Guidelines for New Hires and Newly Eligible Employees
If an employee’s start date or entry into a MIP-eligible position during the
fiscal year is between July 1 and March 31 of a fiscal year, then the MIP target
amount for that employee will be prorated to reflect the portion of that fiscal
year during which the employee was eligible. Any employee with a start date or
entry into a MIP-eligible position during the final quarter of a fiscal year
(April 1 through June 30) will not be eligible for participation in the MIP for
that fiscal year.
Timetable for Bonus Determination and Payment
•After the close of the fiscal year, BF determinations are made and overall MIP
funding is calculated.
•At the appropriate time during the Catalent annual performance management
cycle, year-end performance reviews are completed and managers determine and
assign MIP-eligible participants an applicable IPF value based on assessments of
individual performance against goals.
•Individual MIP awards are typically communicated within 90 days of the end of
the fiscal year (generally in September).
Clawback/Forfeiture
A participant’s participation in the MIP may be cancelled by the Committee in
its sole discretion, or the Committee in its sole discretion may require that a
MIP award paid to a participant be forfeited and repaid to the Company, if the
participant has engaged in or engages in any Detrimental Activity, as defined in
the Plan and summarized below. In addition, if a participant receives any amount
in excess of what the participant should have received under the terms of the
MIP due to error, omission, or any other reason (including by reason of a
financial restatement, mistake in calculation, or other administrative error),
then the Participant shall be required to repay any such excess amount to the
Company. Without limiting the foregoing, all MIP awards are subject to
reduction, cancellation, forfeiture, or recoupment to the extent necessary to
comply with applicable law.
“Detrimental Activity” means any of the following: (i) unauthorized disclosure
of any confidential or proprietary information of the Company or its affiliates;
(ii) any activity that would be grounds to terminate a participant’s employment
for Cause; (iii) whether in writing or orally, maligning, denigrating or
disparaging the Company, its affiliates or their respective predecessors and
successors, or any of the current or former directors, officers, employees,
shareholders, partners, members, agents or representatives of any of the
foregoing, with respect to any of their respective past or present activities,
or otherwise publishing (whether electronically, in writing or orally)
statements that tend to portray any of the aforementioned persons or entities in
an unfavorable light; (iv) the breach of any non-competition, non-solicitation
or other agreement containing restrictive covenants, with the Company or its
affiliates; or (v) fraud or conduct contributing to any financial restatement or
irregularity, as determined by the Committee in its sole discretion.
Notwithstanding the foregoing, this definition is not intended to, and shall not
be interpreted in a manner that limits or restricts a participant (or any other
person or entity) from (1) initiating communications directly with, cooperating
with, providing relevant information to, or otherwise assisting in an
investigation by (A) the U.S. Securities and Exchange Commission (the SEC) or
any other governmental,
-6-

--------------------------------------------------------------------------------

MIP FY2021 Summary
regulatory, or legislative body regarding a possible violation of any federal
law relating to fraud or any SEC rule or regulation; or (B) the U.S. Equal
Employment Opportunity Commission or any other governmental authority with
responsibility for the administration of fair employment practices laws
regarding a possible violation of such laws; (2) responding to any inquiry from
any such governmental, regulatory, or legislative body or official or
governmental authority; or (3) participating, otherwise assisting in any
governmental action, investigation, or proceeding relating to a possible
violation of any such law, rule or regulation.
Important Information Regarding the Summary
•Participation in the MIP in any year is not a guarantee of participation in any
future year.
•The application of the MIP to any given individual may vary depending on
various circumstances, including the terms of any applicable employment
contract, applicable regional laws governing employment, benefits, or payments
under benefit plans applicable to only a subset of employees, and the terms of
any applicable collective bargaining or employment agreement.
•The Company reserves the right to modify or cancel the MIP at any time, with or
without notice to employees, to the fullest extent permitted by applicable law.
•Separation from Catalent employment may affect a participant’s ability to
participate in the MIP or the amount of the participant’s benefits in ways that
are not fully described in this summary plan description. For example, employees
generally must be employed at the time of payout to receive any MIP bonus
payment, and voluntary separation before payment will result in disqualification
from eligibility.
•Employees with questions concerning eligibility for the MIP or the terms and
conditions of the plan may contact their Catalent Human Resources
representatives.
-7-